Citation Nr: 0003304	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-08 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the reduction in the disability evaluation from 30 
percent to 20 percent for status post C5-6 diskectomy with 
fusion, was proper.


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1994.

In September 1997 the Department of Veterans Affairs (VA) 
Regional Office (RO) proposed to reduce the disability 
evaluation assigned to the veteran's service-connected 
cervical disc condition, status post diskectomy at C5-6 with 
fusion, from 30 percent to 20 percent.  This appeal stems 
from the RO's November 1997 rating decision that implemented 
that reduction.  The veteran's timely appeal of his reduction 
is now before the Board of Veterans' Appeals (Board) for 
resolution.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran underwent a diskectomy with fusion of C5-6 in 
May 1994, and the August 1997 VA examination continued to 
show the fusion.

3.  The evidence of record does not show improvement in the 
veteran's condition as C5-6 is still fused and, therefore 
ankylosed.



CONCLUSION OF LAW

The criteria for restoration of a 30 percent disability 
evaluation for status post C5-6 diskectomy with fusion have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. § 3.344, Part 4, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the appellant's claim for 
restoration of a 30 percent evaluation for status post C5-6 
diskectomy with fusion is well grounded in that he has 
presented a plausible claim.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  All relevant facts 
have been properly developed and no further assistance to the 
appellant is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

While on active duty, in May 1994, the veteran was diagnosed 
with a central herniated nucleus and underwent an anterior 
cervical diskectomy and fusion of the cervical spine at C5-6.  
The RO's initial rating noted that the veteran experienced 
favorable ankylosis of the cervical spine.  The RO also noted 
that he experienced moderate limitation of motion.  The 
veteran was assigned an evaluation under Diagnostic Code 5287 
for favorable ankylosis of the cervical spine.  

The veteran underwent a VA spinal examination in August 1997.  
The examiner noted the veteran's history of a C5 diskectomy 
with fusion, dating from May 1994.  The operation resulted in 
the near total elimination of the numbness that the veteran 
had experienced in his arm.  It also almost eliminated the 
pain that the veteran experienced down his arm and in his 
neck, although the veteran reported periodic pain and 
numbness with neck spasms 5 or 10 times a year.  The veteran 
reported that these spasms lasted for one or two days.  The 
veteran's strength "pretty much returned to normal" and he 
experienced bilateral elbow and wrist pain that he attributed 
to computer work.

Upon clinical examination, the examiner noted no postural 
abnormality, no fixed deformity, and no deficiency with the 
musculature of the veteran's back.  The veteran's range of 
motion was 25 degrees of forward flexion, 70 degrees of 
backward extension, 30 degrees of left lateral flexion, 35 
degrees of right lateral flexion, 70 degrees of left 
rotation, and 75 degrees of right rotation.  The veteran 
denied experiencing pain on any of these movements, although 
they are somewhat limited.  The examiner noted that the 
veteran could no longer touch his chin to his chest.  The 
examiner diagnosed the veteran with C5-6 diskectomy with 
fusion, and with no muscle weakness, but with decreased 
biceps jerks and the intermittent subjective limitations 
noted above.

X-rays taken of the cervical spine during this examination 
revealed apparent anterior fusion of C5-6.  Bilateral 
foramina encroachment was observed at the same level.  The 
disc space between C5 and 6 was noted to be mostly 
obliterated, and there is bony sclerosis present at that 
location.  The x-ray findings were consistent with anterior 
cervical fusion, and C5 oblique films revealed foramina 
encroachment bilaterally at the same level.  The remainder of 
the cervical spine was observed to be unremarkable.

In September 1997, the RO issued a rating decision proposing 
to decrease the veteran's disability evaluation from 30 
percent to 20 percent.  The veteran was advised of this 
proposal, and of the consequences to his benefits, by letter 
that same month.  In November 1997, the RO issued a rating 
decision that reduced the veteran's disability evaluation 
from 30 to 20 percent effective February 1, 1998.  The 
evaluation was under Diagnostic Code 5293 for intervertebral 
disc syndrome.  The instant case involves the appellant's 
disagreement with that rating decision.  

The Board notes that the 30 percent evaluation was in effect 
for less than five years (November 1, 1994, to February 1, 
1998), and thus the requirements pertaining to reductions of 
ratings that have been in effect for at least five years are 
not for application.  See Brown v. Brown, 5 Vet. App. 413, 
417 (1993); 38 C.F.R. § 3.344(c) (1999).  Regardless of 
whether the appellant's evaluation was in effect for five 
years or more, the Board must show that the appellant's 
status post C5-6 diskectomy with fusion actually improved, so 
as to warrant the reduction in rating.  See 38 C.F.R. § 
3.344(c).

The veteran underwent a fusion of C5-6 in service which the 
RO rated as ankylosis from the time of his discharge from 
service. The August 1997 VA examination confirmed the 
presence of the fusion of C5-6.  Based on the record, the 
veteran's fusion of C5-6 has remained unchanged since his 
discharge from service.  The RO rated this as ankylosis and 
ankylosis of the cervical spine is rated under DC 5287 with 
40 percent provided for unfavorable ankylosis and 30 percent 
for favorable ankylosis.  The note accompanying this rating 
code provides that both under ankylosis and limited motion, 
ratings should not be assigned for more than one segment by 
reason of involvement of only the first or last vertebrae of 
an adjacent segment.  On its face, this code provides that no 
more than two joints within a spinal segment need be 
immobilized in order to warrant a rating thereunder.  Thus, 
immobilization of all joints within a segment (complete 
ankylosis) is not needed for the assignment of such a rating.  
See Lewis v. Derwinski 3 Vet. App. 259 (1992).

In order to reduce the evaluation for the cervical spine in 
this case, it must be shown that the veteran's condition has 
improved.  His cervical spine at C5-6 remains fused or 
ankylosed and has therefore not improved.  Thus, a 
restoration of a 30 percent evaluation for status post C5-6 
diskectomy with fusion, is warranted.  See ibid.



ORDER

Restoration of a 30 percent evaluation for status post C5-6 
diskectomy with fusion is granted, subject to the controlling 
laws and regulations governing monetary disbursements. 




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

